TANNER, J.
This is a petition for compensation under the Workmen’s Compensation Act. The petitioner, who was employed in Providence, was sent for by his employer to work, at Narragansett Pier. He went there in the car of a fellow workman and on his way back was severely injured by the skidding of the car. The question arises whether the accident was one arising out of and in the course of his employment.
His employer testifies that it was his duty to furnish transportation and that he directed the petitioner to ride in the fellow workman’s car. He also testified that he expected to’ pay petitioner for the time occupied in trans*297portation, although the testimony upon this point is somewhat contradictory, so that we are not able to say whether he actually did pay him for that time, but we think it clearly appears from the authorities that where, as in this ease, the employer undertook to furnish transportation and adopted the fellow workman as his method of transportation, an employee injured during such transportation is entitled to compensation.
For petitioner: Hinckley, Allen, Til-linghast, Phillips & Wheeler.
For respondent: Henshaw, Linde-muth & Baker.
Annotation, 40 A. L. R. 1477;
“ 62 A. L. R. 1438, 1446;
“ 51 A. L. R. 509, 514.
Littlefield’s Case, 126 Me. 159.
We therefore find that the petitioner is entitled to 9 weeks’ compensation at the rate of $16.71J4 a week. We also find on the evidence that the doctors were employed after notice to the employer and within the period of 8 weeks after the accident arose. Dr. Charles L. Southey is entitled to $250 and Dr. James F. Boyd is entitled to $35.
Decree may be entered in accordance with this finding.